DECISION
The application of the above-named defendant for review of the sentence of 6 years with the last 2 years suspended for Assault Second Degree, imposed on April 7th,_ 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
This man has two prior incarcerations plus other arrests. Therefore the sentence appears to be more than reasonable considering the Assault charge was the result of his conduct toward an eleven year old girl.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Sid G. Stewart, Lester H. Loble.